United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-21167
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JAVIER GONZALEZ GARCIA, also known as La Muerta

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-572-9
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Javier Gonzalez Garcia (Garcia) appeal the 168-month

sentence imposed after he pleaded guilty to conspiracy to launder

money derived from drug trafficking.

     Garcia contends that the district court should have reduced

his offense level by three levels under U.S.S.G. § 2X1.1 because

he did not substantially complete the offense underlying the

conspiracy charge before being arrested.      We review this claim


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-21167
                                 -2-

for plain error because Garcia did not raise it in the district

court.   See United States v. Rodriguez, 15 F.3d 408, 415 (5th

Cir. 1994).   The record shows that Garcia substantially completed

the underlying offense as set forth in the indictment; his

argument about his geographical distance from Mexico at the time

of his arrest is irrelevant.    The district court committed no

clear or obvious error by not reducing the offense level.      See

United States v. Waskom, 179 F.3d 303, 308 (5th Cir. 1999)

(§ 2X1.1(b)(2) requires no reduction for conspirator who made

“substantial progress” in criminal endeavor).

     Garcia also contends that there was no evidentiary support

for the drug-quantity calculation used to establish his base

offense level.    The Presentence Report (PSR) relied on the

corroborated statements of co-conspirators that linked Garcia

directly to the transportation of 17.22 kilograms of cocaine.

Because Garcia did not present any evidence to rebut the PSR’s

factual findings, the district court was entitled to rely on

those findings.    See United States v. Ayala, 47 F.3d 688, 690

(5th Cir. 1995).    Further, the PSR’s findings were not the sort

of “[b]ald, conclusionary statements” we disapproved of in United

States v. Elwood, 999 F.2d 814, 817-18 (5th Cir. 1993).

     The judgment of the district court is

     AFFIRMED.